Citation Nr: 0924462	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-02 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service-connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest during service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to the Veteran's military 
service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A.  
§§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim. See also 38 U.S.C.A. § 
5103(a);  38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that predecisional notice letters dated in 
January 2006 and March 2006 substantially complied with the 
Veterans Claims Assistance Act (VCAA) notice requirements.  
The January 2006 letter informed the claimant of what 
evidence was required to substantiate the claim and of the 
claimant's and VA's respective duties for obtaining evidence.  
He was asked to submit evidence and/or information in his 
possession to the RO.  Additionally, the March 2006 letter 
informed the claimant of the laws and regulations governing 
disability ratings and effective dates as required under 
Dingess, supra.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All service treatment records and VA 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  

A VA opinion with respect to the issue on appeal was obtained 
in May 2006.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board notes the representative's contention that the May 
2006 examiner's opinion was inadequate in that it relied 
solely on the lack of evidence of bilateral hearing loss 
contained in the Veteran's service treatment records in 
making his conclusion that the Veteran's current hearing loss 
is unrelated to service.  As noted below, the Board finds 
that the VA opinion obtained in this case is adequate, as it 
is predicated on a reading of the service and VA medical 
records in the Veteran's claims file.  It considered all of 
the pertinent evidence of record, to include the Veteran's 
service and VA medical records and the statements of the 
appellant, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  There 
is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).   

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air  
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for  
service connection claims involving impaired hearing.  38  
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38  
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet.  App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2  Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").

The Veteran claims that his hearing loss was caused by noise 
exposure while in service.  It is also requested that the 
Veteran be afforded the benefit of the doubt.

Initially, the Board notes that the record shows that the 
Veteran has been diagnosed with hearing loss as defined by VA 
since 2005.  See 38 C.F.R. § 3.385; VA treatment record dated 
in September 2005. 

The Veteran's service treatment records indicate normal 
hearing throughout his time in service, including an 
audiological examination conducted during his separation 
physical in May 1969.  Therefore, entitlement to service 
connection for bilateral hearing loss based on evidence that 
it had its onset in service must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  The next question is whether 
the Veteran's current hearing loss is related to an event or 
injury of service origin.

In May 2006, the Veteran was afforded a VA examination.  In 
service noise exposure by the Veteran was conceded by the RO 
when it requested a VA examination in April 2006.  The 
examiner reviewed the claims file, noted the Veteran's 
complaints of hearing loss, particularly in relation to 
difficulties in understanding speech, and his statements that 
he was exposed to excessive noise



exposure while serving in an artillery division in Vietnam.  
The Veteran also denied recreational noise exposure outside 
of service and indicated that he first noticed his 
development of hearing loss "years ago" after his military 
service.  The examiner noted that the first time the Veteran 
was diagnosed with hearing loss for VA purposes was in 
September 2005.  In this regard, the first record reviewed by 
the VA examiner wherein the Veteran complained of hearing 
loss, is a VA treatment record dated in August 2005.  During 
that appointment, the staff physician noted that the Veteran 
complained that his hearing was "getting poorer," assessed 
him with a "new diagnosis" of impaired hearing, and 
referred him to the audiology clinic.  The Veteran was next 
seen by a VA audiologist in September 2005.  During that 
appointment, the Veteran complained of bilateral hearing 
loss, with worsening occurring in his left ear.  The Veteran 
did report his exposure to excessive noise exposure while in 
service, but did not report a date of onset for his 
disability.  The audiologist diagnosed him with mixed hearing 
loss bilaterally.  The Veteran was next seen in October 2005 
for his hearing aid fitting, wherein it was noted that the 
Veteran did not have any questions at that time and did not 
further discuss his symptoms, beyond expressing his 
satisfaction with the fit and sound quality of the aids.  
After reviewing all the evidence, the VA examiner opined that 
the Veteran's hearing loss was "less likely as not a result 
of military noise exposure."

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
the most probative weight to the opinion of the May 2006 VA 
examiner who had the benefit and review of all pertinent 
medical records and who provided a rationale supported by the 
record.  The Board did consider the representative's 
contention that the VA examiner solely relied on a finding of 
normal hearing in the Veteran's separation physical in May 
1969 to reach his conclusion that the Veteran's current 
bilateral hearing loss is unrelated to service, but finds 
that the record reflects that the VA examiner did consider 
all the available treatment records, as discussed above, in 
arriving at his diagnosis.  Specifically, the Board notes 
that the VA examiner listed that he reviewed the Veteran's 
September 2005 audiological examination, along with the 
Veteran's enlistment and separation physicals.  The examiner 
also took into account the Veteran's statements at the time 
of the examination, noted his noise exposure in service, 
considered his family history in relation to hearing loss, 
and conducted a middle ear exam.  As such, the more probative 
medical evidence has not shown that the Veteran currently has 
bilateral hearing loss that is related to his military 
service.  Therefore, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for bilateral hearing loss.

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, he is competent to report that he has problems 
hearing people talk since service.  See Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the 
Veteran is not competent to provide a medical opinion on the 
etiology of his hearing loss because he has not been shown to 
have the required medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Moreover, his claim of 
having developed hearing loss as a result of service is not 
supported by what is found in the service and post-service 
medical records as discussed above.  None of the identified 
records that the Veteran asked the VA to obtain on his behalf 
show complaints of hearing loss until August 2005.  In these 
circumstances, the Board finds that the length of time 
between the Veteran's separation from active duty in 1969 and 
first being diagnosed with bilateral hearing loss decades 
later in 2005 is persuasive evidence against continuity of 
symptomatology.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service); also see VA treatment record dated 
in September 2005.

In these circumstances, the Board gives more credence to the 
medical evidence of record, which is negative for complaints, 
diagnoses, or treatment for bilateral hearing loss for 
decades after service, than the Veteran's claims.   In 
addition the Veteran reported to the VA examiner in May 2006 
that he had hearing loss "years ago" after service with no 
indication of chronic hearing problems since service.  
Therefore, entitlement to service connection for bilateral 
hearing loss based on post-service continuity of 
symptomatology must also be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board finds that there is no competent and credible 
medical evidence in the record of a causal association or 
link between the post-service bilateral hearing loss and an 
established injury, disease, or event of service origin.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  While the 
Veteran, his spouse, and his representative have claimed 
otherwise, the Board finds that although they are clearly 
competent to relate what the Veteran experiences in relation 
to his bilateral hearing loss, they do not have the required 
medical expertise to give a medical opinion.  Espiritu, 
supra.  Therefore, the Board also finds that service 
connection for bilateral hearing loss is not warranted based 
on the initial documentation of the disability after 
service.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303(d).

Likewise, the Board finds that service connection is not 
warranted for bilateral hearing loss on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309 because the record does not 
show the Veteran's bilateral hearing loss manifested to a 
degree of 10 percent or more in his first post-service year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
bilateral hearing loss.  See 38 U.S.C.A. §1110; 38 C.F.R. 
§ 3.303. 

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service-connection for bilateral hearing loss 
is denied.


____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


